CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Investment Funds: We consent to the use of our report, dated April 7, 2017, with respect to the financial statements of Putnam Small Cap Value Fund, a series of Putnam Investment Funds, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts June 26, 2017
